Citation Nr: 0945981	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1952 to October 
1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for asbestosis, claimed as due to asbestos 
exposure, the Board finds that additional development of the 
evidence is required.

First, although the AOJ sent the Veteran several Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
notice letters dated in August and October 2004, these 
letters addressed the Veteran's claims for service connection 
for chronic obstructive pulmonary disease (COPD), emphysema, 
and a collapsed lung.  None of these letters specifically 
addressed the Veteran's claims for asbestosis.  See Overton 
v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court 
remanded a claim because the VCAA notice letter failed to 
specifically list tinea versicolor).  As such a remand is 
necessary to comply with the notification duties to the 
Veteran required under the VCAA.  The letter must satisfy the 
notification requirements of the VCAA by:  (1) informing him 
about the information and evidence not of record that is 
necessary to substantiate his service connection for 
asbestosis claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he is expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities:  fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id. at 
Subsection (c).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  As such, the guidelines indicate that the VA is to 
develop any evidence of asbestos exposure before, during, and 
after service.  

The Veteran maintains that he currently experiences 
asbestosis as a result of exposure to asbestos during his 
service as an aircraft mechanic.  See the Veteran's statement 
dated October 2004.  Specifically, the Veteran alleges to 
have been exposed to asbestos when he was trained as a turret 
systems mechanic, and as an aircraft mechanic, and during his 
service as a jet engine mechanic.  See the Veteran's March 
2006 notice of disagreement (NOD).  Insofar as the Veteran 
contends that he performed those functions, his military 
occupational specialty as a mechanic is corroborated by his 
DD Form 214 and service personnel records (SPRs).  However, 
the Veteran's service treatment records (STRs) and SPRs are 
negative for any mention of asbestos exposure.  

In this regard, the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  The VA is required to obtain relevant records 
held or maintained by a government entity.  38 U.S.C.A. 
§ 5103A(c).  When the VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain these 
records must continue until they are obtained; unless it is 
reasonably certain they do not exist or that further efforts 
to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  Under the duty to 
assist the Veteran, the AOJ must make an attempt to confirm 
whether or not he was exposed to asbestos during his service.  
See 38 U.S.C.A. § 5103A.  In this regard, the AOJ should 
contact the following appropriate offices to determine 
whether the Veteran was potentially exposed to asbestos 
during his service:  the U.S. Army Joint Services and 
Research Center (JSRRC) (formerly known as USASCURR), the 
National Personnel Records Center (NPRC), and the Department 
of the Air Force.  

The request should include the dates when the Veteran was 
allegedly exposed to asbestos (as confirmed by his SPRs), in 
this case during his training as a turret systems mechanic 
from March to July in 1953, as an aircraft mechanic from 
September 1953 to March 1954, and during his service as a jet 
engine mechanic from May 1954 to August 1956.  The AOJ should 
enclose a copy of the Veteran's service personnel records 
(SPRs), including his DD Form 214, as well as a copy of the 
Veteran's statements wherein he claims to have been exposed 
to asbestos.  If the Veteran provides any further specific 
information regarding when he may have been exposed to 
asbestos, that should also be included in the request.   

Finally, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

At this time, there are conflicting diagnoses regarding the 
Veteran's asbestosis contained within the claims file.  The 
Veteran's private treatment records indicated that he was 
given a diagnosis of probable asbestosis in July 2002, and a 
diagnosis of a history of asbestosis in December 2002, and a 
notation of asbestosis in July 2003.  See private treatment 
records of E.Ozgun, M.D.  The AOJ originally submitted the 
Veteran's claims file to a board certified pulmonologist who 
concluded that "I would conclude that you have never had 
confirmed diagnosis of asbestosis."  However, the Veteran 
submitted new evidence to contradict the VA medical 
examiner's statement in the form of a letter from Dr. E.O., 
which indicated that chest x-ray of the Veteran indicated 
"increased interstitial markings in the mid lung zones," 
and that the Veteran had been diagnosed with asbestosis in 
January 2002.  As such there are contradictory diagnoses of 
the Veteran's lung condition.  Furthermore, there is no 
medical opinion indicating that the Veteran's asserted 
asbestosis is connected to his service.  

As such, if there is confirmation that the Veteran may have 
been exposed to asbestos during service, a VA medical 
examination is necessary to determine the nature and etiology 
of any current asbestosis which the Veteran may be 
experiencing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send the Veteran a VCAA-compliant notice 
letter notifying the Veteran and his 
representative as to any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim for service 
connection for asbestosis, what 
information or evidence the Veteran 
should provide, and what information or 
evidence the VA will attempt to obtain on 
his behalf.  In addition, this letter 
should include an asbestos-exposure 
questionnaire requesting where, when, and 
how the Veteran was exposed, the names of 
other servicepersons with him when he was 
exposed, and whether any pre or post- 
service work involved asbestos exposure, 
etc. 

2.	Regardless of whether or not the Veteran 
responds to the VCAA notice letter, 
request that the appropriate offices 
attempt to verify the alleged sources of 
asbestos exposure, and ask them to 
indicate whether it was likely that the 
Veteran was exposed to asbestos in the 
course of his assigned duties within the 
MOS noted in his service records.  
Requests should be made to:

A.	The U.S. Army Joint Services and 
Research Center (JSRRC) (formerly 
known as USASCURR)

B.	The National Personnel Records 
Center (NPRC)

C.	The Department of the Air Force

For any request for confirmation of 
asbestos exposure, enclose a copy of the 
Veteran's service personnel records 
(SPRs), including his DD Form 214, as 
well as a copy of the Veteran's 
statements wherein he claims to have been 
exposed to asbestos.

	Request that the appropriate office 
verify the alleged sources of exposure 
and ask them to indicate whether it was 
likely that the Veteran was exposed to 
asbestos in the course of his assigned 
duties within the MOS noted in his 
service records.  If no such opinion can 
be given, the service department must 
indicate this, and give the reason why.  
All efforts to obtain these records 
should be fully documented, and a 
negative response is required if no 
records are available.

3.	If the AOJ obtains evidence which 
indicates that the Veteran may have been 
exposed asbestos, the AOJ must schedule 
the Veteran for an examination by an 
appropriate specialist.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the physician prior to the 
completion of the examination report), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

After review of the entire evidence of 
record, the examiner should render an 
opinion as to the nature of the Veteran's 
asbestosis and whether it is at least as 
likely as not (probability of 50% or 
greater) that the Veteran's asbestosis is 
causally connected to any in-service 
asbestos exposure, or otherwise connected 
to the Veteran's service.  If no causal 
link is found, such findings and 
conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Finally, the examiner should 
comment on the likelihood the Veteran's 
asbestosis is due to post-service 
intercurrent causes, wholly unrelated to 
his military service.

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Then, readjudicate the claim for service 
connection for the asbestosis in light of 
any additional evidence obtained since 
the March 2009 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



